Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 14, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on June 14, 2021.
Claims 1, 3, 9, 12, 15, 17, 23, 27, and 31 are amended.
Claims 7, 18, 21, 26, and 32 are canceled.  
Claims 1-6, 8-17, 19, 20, 22-25, and 27-31 are currently pending and have been examined.  
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-17, 19, 20, 22-25, and 27-32 are rejected under 35 U.S.C. § 103 as being unpatentable over et al. (US 2013/0185196, hereinafter “Kadur”) in view of Makanawala et al. (US 2013/0262168) and Chan et al. (US 2016/0036977, hereinafter “Chan”).

Claim 1.  A computer-implemented method, comprising:
receiving, by an apparatus associated with an enterprise, a plurality of queries related to the enterprise, the plurality of queries including at least a first query provided by a first customer of the enterprise on a non-enterprise related interaction channel hosted by a third party apparatus and a second query provided by a second customer of the enterprise; and
Kadur discloses a computer-implemented method, comprising: at least one processor; and a memory having stored therein machine executable instructions, that when executed by the at least one processor, cause the apparatus to: receiving, by an apparatus associated with an enterprise, a query related to the enterprise, the query provided by a customer of the enterprise on a non-enterprise related interaction channel hosted by a third party apparatus (see ¶ 19 teaching that the terms “channel,” “interactive channel” and “customer interaction channel” are used interchangeably herein to refer to a branch or division of an enterprise organization through which a user may communicate with the enterprise with respect to one or more products or services offered by the enterprise or information related to such products or services; see further ¶ 42 teaching the user opening a web browser and browsing/surfing to a web page/channel of the enterprise, thereby teaching that the user starts on a non-enterprise related channel web browser before browsing to the enterprise web channel, though noting that the browser itself is non-enterprise, technically speaking; regarding that there are multiple users, see, e.g., at least Figure 6 feature 618 and ¶ 16).  
predicting, by the apparatus associated with the enterprise, a first intention of the first customer based on at least one of the first query or past interaction data corresponding to the first customer;
Kadur further teaches predicting, by the processor, a first intention of the first customer based on at least one of the first query and past interaction data corresponding to the first customer (see ¶ 97 teaching: “Process 800 then proceeds to step 804, which includes analyzing correlations between the received transaction data and stored prior transaction data for the user.  Step 804 includes comparing the transaction data captured in the current enterprise 
selecting, by the apparatus associated with the enterprise, a best next action for the first customer based, at least in part, on the predicted first intention;
Kadur further teaches selecting, by the apparatus associated with the enterprise, a best next action for the first customer based, at least in part, on the predicted first intention (see ¶ 97 teaching: “Process 800 then proceeds to step 804, which includes analyzing correlations between the received transaction data and stored prior transaction data for the user.  Step 804 includes comparing the transaction data captured in the current enterprise channel with the stored prior transaction data.  In step 806, a new potential transaction (or up-sell) opportunity is derived based on the results of the analysis performed in step 804.  In some implementations, new transaction opportunities are derived based on a predetermined mapping of predefined transaction opportunities to specific user interactions that may be captured via an automated interface of an enterprise channel;” Examiner notes that this is a selection of a best next action for performing for the first customer from the perspective of the company, which is an interpretation not foreclosed by this claim language; nevertheless, for the purpose of compact prosecution, this limitation is further addressed below).
predicting, by the apparatus associated with the enterprise, a second intention of the second customer based on at least one of the second query or past interaction data corresponding to the second customer, the second intention differing from the first intention;
the second intention differing from the first intention this is further addressed below).
selecting, based on the predicted first intention of the first customer, a first enterprise interaction channel enabling communication between the first customer and the enterprise by a first mode; 
This limitation is addressed below.
generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer; 
Kadur further teaches generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer (see ¶ 97 teaching an enterprise response, specifically, the providing of potential new transaction opportunities based upon the prior interactions, noting that this is a “next best 
selecting, based on the predicted second intention of the second customer, a second enterprise interaction channel enabling communication between the second customer and the enterprise by a second mode that is different from the first mode; 
This limitation is addressed below.
causing, by the apparatus associated with the enterprise, a provisioning on the non-enterprise related interaction channel of an offer for interaction in response to each of the plurality of queries, the offer provisioned to the first customer including the enterprise response to the first query provided over the first enterprise interaction channel and the offer provisioned to the second customer including a recommendation to interact over the second enterprise interaction channel.
Kadur further teaches causing, by the apparatus associated with the enterprise, a provisioning on the non-enterprise related interaction channel of an offer for interaction in response to each of the plurality of queries, the offer provisioned to the first customer including a recommendation to interact over the first enterprise interaction channel and the offer provisioned to the second customer including a recommendation to interact over the second enterprise interaction channel (see ¶s 42-45 teaching that the enterprise responds to the user’s browsing non-enterprise websites by sending user interface elements and other web page content to enable the user to perform a self-service transaction or to communicate with the enterprise).    
Regarding causing … a provisioning on the non-enterprise related interaction channel, for the purpose of compact prosecution, Examiner notes that, to the extent that Claims 1 and 15 might be constrained to a reading whereby the enterprise responds to a customer in a non-enterprise communication channel, e.g., Facebook Chat as described in the application’s specification paragraph 31, Examiner notes that such a feature is taught in the prior art (though 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter (as disclosed by Makanawala) into the customer relationship management system and method disclosed by Kadur.  One of ordinary skill in the art would have been motivated to incorporate the feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter because by not forcing the customer to switch customer interaction channels, this would save the customer’s time and effort, thereby resulting in more efficient service experience for the customer (see Makanawala ¶ 85).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter into the customer relationship management system and method disclosed by Kadur, because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to See also MPEP § 2143(I)(A).
Regarding predicting … first [and] second intentions of a first [and] second customer, the second intention differing from the first intention and selecting, based on the predicted one or more intentions of the first and second customers, first and second enterprise interaction channels enabling communication between the first and second customers and the enterprise by a first mode and a second mode that is different from the first mode, neither Kadur nor Makanawala teach this limitation.  Nevertheless, Examiner asserts that Chan teaches these limitations.  Specifically, Chan teaches, in a multi-channel customer service context similar to Kadur and the instant application, that it was a known technique to predict customer intent regarding what interaction channel (e.g., chat, text, voice, website) would best resolve the customer’s issue (see Chan ¶s 78-84 teaching using predictive analysis of real-time information, historical information, and other analysis to dynamically determine the preferable communication channel, e.g., email, phone, chat, instant messaging, for contact and initiating such a connection; Examiner notes that each analysis is done individually for each customer and thus could be different for multiple customers, and ¶s 78 and 80 envisions different customers utilizing the invention of Chan).  Examiner notes that predicting this interaction channel to resolve the customer’s issue is the selection of a “best next action for the first customer” and the providing of the interaction channel is an enterprise response to the first query that comprises the next best action for the first customer.  Thus, Chan also teaches the limitations of selecting, by the apparatus associated with the enterprise, a best next action for the first customer based, at least in part, on the predicted first intention and generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer, even if Kadur fails to teach these limitations.  Chan notes that “By being able to more accurately predict a preferred or most appropriate communication channel, an enterprise can dramatically improve customer experience, reduce average handle time, and increase first call resolution” (see ¶ 17).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection (as disclosed by Chan) to the known method and system of providing customer support using enterprise and non-enterprise channels (as disclosed by Kadur and Makanawala).  One of ordinary skill in the art would have been motivated to apply the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection because “By being able to more accurately predict a preferred or most appropriate communication channel, an enterprise can dramatically improve customer experience, reduce average handle time, and increase first call resolution” (see Chan ¶ 17).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection (as disclosed by Chan)  to the known method and system of providing customer support using enterprise and non-enterprise channels (as disclosed by Kadur and Makanawala), because the claimed invention is merely See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection to the known method and system of providing customer support using enterprise and non-enterprise channels).  See also MPEP § 2143(I)(D).

Claim 15.  An apparatus, comprising:
at least one processor; and 
a memory having stored thereon machine executable instructions, that when executed by the at least one processor, cause the apparatus to: 
receive a plurality of queries related to the enterprise, the plurality of queries each provided by one of multiple customers of the enterprise on a non-enterprise related interaction channel hosted by a third party apparatus; and
Kadur discloses an apparatus, comprising: at least one processor; and a memory having stored therein machine executable instructions, that when executed by the at least one processor, cause the apparatus to (see ¶s 102-104 teaching a processor and machine readable medium for performing the invention).  Kadur further discloses receive a plurality of queries related to the enterprise, the plurality of queries each provided by one of multiple customers of the enterprise on a non-enterprise related interaction channel hosted by a third party apparatus (see ¶ 19 teaching that the terms “channel,” “interactive channel” and “customer 
predict a first intention of a first customer based on at least one of the queries in the plurality of queries and past interaction data corresponding to the first customer;
Kadur further teaches predicting a first intention of a first customer based on at least one query and past interaction data corresponding to the first customer (see ¶ 97 teaching: “Process 800 then proceeds to step 804, which includes analyzing correlations between the received transaction data and stored prior transaction data for the user.  Step 804 includes comparing the transaction data captured in the current enterprise channel with the stored prior transaction data.  In step 806, a new potential transaction (or up-sell) opportunity is derived based on the results of the analysis performed in step 804.  In some implementations, new transaction opportunities are derived based on a predetermined mapping of predefined transaction opportunities to specific user interactions that may be captured via an automated interface of an enterprise channel.”).
select a best next action for the first customer based, at least in part, on the predicted first intention;

generate an enterprise response to the first query that comprises the next best action for the first customer; 
Kadur further teaches generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer (see ¶ 97 teaching an enterprise response, specifically, the providing of potential new transaction opportunities based upon the prior interactions, noting that this is a “next best action” to perform based on the analysis of the user’s interaction with the company, though Examiner notes that this is additionally addressed below).
predict a second intention of a second customer based on at least one of the queries in the plurality of queries and past interaction data corresponding to the second customer, the second intention differing from the first intention;
the second intention differing from the first intention this is further addressed below).
generate an offer for interaction for each of the multiple customers in response to the plurality of queries, the offers for interaction including a selection of a first enterprise interaction channel based on the first intention and a selection of a second enterprise interaction channel based on the second intention; 
Kadur further teaches generating an offer for interaction in response to the query based on the one or more predicted intentions (see ¶s 97-99 teaching identifying upsell opportunities, i.e., offers, for the user based on predicted desires of the user, the prediction being based on intentions of the user based on, e.g., trip data as taught in ¶ 98).  Regarding first and second channels, that is addressed below.
wherein the first enterprise interaction channel enables communication between the customer and the enterprise by a first mode and the second enterprise interaction channel enables communication between the customer and the enterprise by a second mode that is different from the first mode, each of the first mode and the second mode selected from one of: voice communication, chat communication, a web page, or a native mobile application; 
This limitation is addressed below.  Kadur does not teach selecting an interaction channel based on one or more predicted intentions, though Examiner notes that Kadur does teach multiple interaction channels that could be used between customers and the enterprise (see ¶ 18 teaching multiple different user interfaces for interacting/communicating with the enterprise).  
cause a provisioning on the non-enterprise related interaction channel of the generated offers for interaction for each of the multiple customers, wherein the offer for interaction provisioned to the first customer includes the generated enterprise response to the first customer; 
Kadur further teaches causing a provisioning on the non-enterprise related interaction channel of an offer for interaction for each of the multiple customers, wherein the offer for interaction to the first customer includes the generated enterprise response to the first customer (see ¶s 42-45 teaching that the enterprise responds to the user’s browsing non-enterprise websites by sending user interface elements and other web page content to enable the user to perform a self-service transaction or to communicate with the enterprise; see also see ¶s 97-99 teaching, e.g., “In step 806, a new potential transaction (or up-sell) opportunity is derived based on the results of the analysis derived in step 804….  Step 814 includes storing the transaction data captured in the current channel by updating the prior transaction data already stored within the centralized database, which may be used to derived new transaction opportunities for subsequent user interactions with any of the channels of the enterprise.”).    
effect a transitioning of an interaction channel from the non-enterprise related interaction channel to a corresponding selected interaction channel upon receiving an acceptance of one of the offers for interaction from one of the customers.

Regarding cause a provisioning on the non-enterprise related interaction channel, for the purpose of compact prosecution, Examiner notes that, to the extent that Claim 15 might be constrained to a reading whereby the enterprise responds to a customer in a non-enterprise communication channel, e.g., Facebook Chat as described in the application’s specification paragraph 31, Examiner notes that such a feature is taught in the prior art (though Examiner does not concede that such a reading of the claim is required).  Makanawala, for example, teaches such a feature.  Specifically, Makanawala teaches obtaining customer concerns and comments via social media channels such as Facebook or Twitter and providing replies to the customer, such as in Facebook or Twitter (see Makanawala Figures 1, 2, and 5 teaching the customer posting in social media feeds problems with the product and the company/enterprise’s service agent and service engineer providing solutions and sending the solutions to the customer; see also, e.g., ¶s 49-52 teaching a message activity area that demonstrates customer and customer service interaction messages, in particular ¶ 51 where it teaches “When the customer service agent selects the social media interface element (e.g., “Facebook” tab), a response message may [be] authored by the customer service agent.  Further, the response message may be sent directly to the customer via the social media 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter (as disclosed by Makanawala) into the customer relationship management system and method disclosed by Kadur.  One of ordinary skill in the art would have been motivated to incorporate the feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter because by not forcing the customer to switch 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter into the customer relationship management system and method disclosed by Kadur, because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter into a customer relationship management system).  See also MPEP § 2143(I)(A).
Regarding predict a second intention of a second customer based on at least one of the queries in the plurality of queries and past interaction data corresponding to the second customer, the second intention differing from the first intention; generate an offer for interaction for each of the multiple customers in response to the plurality of queries, the offers for interaction including a selection of a first enterprise interaction channel based on the first intention and a selection of a second enterprise interaction channel based on the second intention; and wherein the first enterprise interaction channel enables communication between the customer and the enterprise by a first mode and the second enterprise interaction channel enables communication between the customer and the enterprise by a second mode that is different from the first mode, each of the first mode and the second mode selected from one of: a voice communication, chat communication, a web page, or a native mobile application neither Kadur nor Makanawala teach these limitations.  Nevertheless, Examiner asserts that Chan teaches these limitations.  Specifically, Chan teaches, in a multi-channel customer service context similar to Kadur and the instant application, that it was a known technique to predict customer intent regarding what interaction channel (e.g., chat, text, voice, website) would best resolve the customer’s issue (see Chan ¶s 78-84 teaching using predictive analysis of real-time information, historical information, and other analysis to dynamically determine the preferable communication channel, e.g., email, phone, chat, instant messaging, for contact and initiating such a connection; Examiner notes that each analysis is done individually for each customer and thus could be different for multiple customers, and ¶s 78 and 80 envisions different customers utilizing the invention of Chan).  Examiner notes that predicting this interaction channel to resolve the customer’s issue is the selection of a “best next action for the first customer” and the providing of the interaction channel is an enterprise response to the first query that comprises the next best action for the first customer.  Thus, Chan also teaches the limitations of selecting, by the apparatus associated with the enterprise, a best next action for the first customer based, at least in part, on the predicted first intention and generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer, even if Kadur fails to teach these 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection (as disclosed by Chan) to the known method and system of providing customer support using enterprise and non-enterprise channels (as disclosed by Kadur and Makanawala).  One of ordinary skill in the art would have been motivated to apply the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection because “By being able to more accurately predict a preferred or most appropriate communication channel, an enterprise can dramatically improve customer experience, reduce average handle time, and increase first call resolution” (see Chan ¶ 17).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection (as disclosed by Chan)  to the known method and system of providing customer support using enterprise and non-enterprise channels (as disclosed by Kadur and Makanawala), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and See also MPEP § 2143(I)(D).

Claim 27.  A computer-implemented method, comprising:
receiving, by a processor associated with an enterprise, a plurality of queries related to the enterprise, the plurality of queries each provided by one of multiple customers of the enterprise on a non-enterprise related interaction channel hosted by a third party apparatus;
Kadur discloses a computer-implemented method, comprising: receiving, by a processor associated with an enterprise, a plurality of queries related to the enterprise, the plurality of queries each provided by one of multiple customers of the enterprise on a non-enterprise related interaction channel hosted by a third party apparatus (see ¶ 19 teaching that the terms “channel,” “interactive channel” and “customer interaction channel” are used interchangeably herein to refer to a branch or division of an enterprise organization through which a user may communicate with the enterprise with respect to one or more products or services offered by the enterprise or information related to such products or services; see further ¶ 42 teaching the user opening a web browser and browsing/surfing to a web page/channel of the enterprise, thereby teaching that the user starts on a non-enterprise related channel web browser before browsing to the enterprise web channel).  Examiner notes that to the extent to which Kadur fails to teach this limitation in the way that Applicant interprets it, an additional reference is provided below for the purpose of compact prosecution.  
predicting, by the processor, a first intention of a first customer based on at least one of the queries in the plurality of queries and past interaction data of the first customer;
Kadur further teaches predicting, by the processor, a first intention of the customer based, at least in part, on the query (see ¶ 97: “Process 800 then proceeds to step 804, which includes analyzing correlations between the received transaction data and stored prior transaction data for the user.  Step 804 includes comparing the transaction data captured in the current enterprise channel with the stored prior transaction data.  In step 806, a new potential transaction (or up-sell) opportunity is derived based on the results of the analysis performed in step 804.  In some implementations, new transaction opportunities are derived based on a predetermined mapping of predefined transaction opportunities to specific user interactions that may be captured via an automated interface of an enterprise channel.”).  
selecting, by the apparatus associated with the enterprise, a best next action for the first customer based, at least in part, on the predicted first intention;
Kadur further teaches selecting, by the apparatus associated with the enterprise, a best next action for the first customer based, at least in part, on the predicted first intention (see ¶ 97 teaching: “Process 800 then proceeds to step 804, which includes analyzing correlations between the received transaction data and stored prior transaction data for the user.  Step 804 includes comparing the transaction data captured in the current enterprise channel with the stored prior transaction data.  In step 806, a new potential transaction (or up-sell) opportunity is derived based on the results of the analysis performed in step 804.  In some implementations, new transaction opportunities are derived based on a predetermined mapping of predefined transaction opportunities to specific user interactions that may be captured via an automated interface of an enterprise channel;” Examiner notes that this is a 
generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer; 
Kadur further teaches generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer (see ¶ 97 teaching an enterprise response, specifically, the providing of potential new transaction opportunities based upon the prior interactions, noting that this is a “next best action” to perform based on the analysis of the user’s interaction with the company, though Examiner notes that this is additionally addressed below).
predicting, by the processor, a second intention of a second customer based on at least one of the queries in the plurality of queries and past interaction data corresponding to the second customer, the second intention differing from the first intention;
Kadur further teaches predicting, by the processor, a second intention of the second customer based on at least one of the first query and past interaction data corresponding to the second customer (see ¶ 97 teaching: “Process 800 then proceeds to step 804, which includes analyzing correlations between the received transaction data and stored prior transaction data for the user.  Step 804 includes comparing the transaction data captured in the current enterprise channel with the stored prior transaction data.  In step 806, a new potential transaction (or up-sell) opportunity is derived based on the results of the analysis performed in step 804.  In some implementations, new transaction opportunities are derived based on a predetermined mapping of predefined transaction opportunities to specific user interactions that may be captured via an automated interface of an enterprise channel;” regarding that the second intention differing from the first intention this is further addressed below).  
generating, by the processor, an offer for interaction for each of the multiple customers in response to the plurality of queries, the offers for interaction including a selection of a first enterprise interaction channel based on the first intention and a selection of a second enterprise interaction channel based on the second intention; 
Kadur further teaches generating, by the processor, an offer for interaction in response to the query based on the one or more predicted intentions (see ¶s 97-99 teaching identifying upsell opportunities, i.e., offers, for the user based on predicted desires of the user, the prediction being based on intentions of the user based on, e.g., trip data as taught in ¶ 98).  Regarding first and second channels, that is addressed below.  
wherein the first enterprise interaction channel enables communication between the customer and the enterprise by a first mode and the second enterprise interaction channel enables communication between the customer and the enterprise by a second mode that is different from the first mode, each of the first mode and the second mode selected from one of: a voice communication, chat communication, a web page, or a native mobile application; 
This limitation is addressed below.  Kadur does not teach selecting an interaction channel based on one or more predicted intentions, though Examiner notes that Kadur does teach multiple interaction channels that could be used between customers and the enterprise (see ¶ 18 teaching multiple different user interfaces for interacting/communicating with the enterprise).
causing, by the processor, a provisioning on the non-enterprise related channel of the generated offers for interaction, wherein the offer for interaction provisioned to the first customer includes the generated enterprise response to the first customer; and

effecting, by the processor, a transitioning of an interaction channel from the non-enterprise related interaction channel to a corresponding selected interaction channel upon receiving an acceptance of one of the offers for interaction from one of the customers.
Kadur further teaches effecting, by the processor, a transitioning of an interaction channel from the non-enterprise related interaction channel to a corresponding selected interaction channel upon receiving an acceptance of one of the offers for interaction from one of the customers (see ¶s 42-45 teaching that the enterprise responds to the user’s browsing non-enterprise websites by sending user interface elements and other web page content to enable the user to perform a self-service transaction or to communicate with the enterprise).  
Examiner notes that, to the extent that Claim 27 might be constrained to a reading whereby the enterprise responds to a customer in a non-enterprise communication channel, e.g., Facebook Chat as described in the application’s specification paragraph 31, Examiner notes that such a feature is taught in the prior art (though Examiner does not concede that such a reading of the claim is required).  Makanawala, for example, teaches such a feature.  Specifically, Makanawala teaches obtaining customer concerns and comments via social media 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter (as disclosed by Makanawala) into the customer relationship management system and method disclosed by Kadur.  One of ordinary skill in the art would have been motivated to incorporate the feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter because by not forcing the customer to switch customer interaction channels, this would save the customer’s time and effort, thereby resulting in more efficient service experience for the customer (see Makanawala ¶ 85).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a customer service agent of an enterprise interacting with the customer via a non-enterprise channel such as via Facebook or Twitter into the customer relationship management system and method disclosed by Kadur, because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained See also MPEP § 2143(I)(A).
Regarding predicting, by the processor, a second intention of a second customer based on at least one of the queries in the plurality of queries and past interaction data corresponding to the second customer, the second intention differing from the first intention; generating, by the processor, an offer for interaction for each of the multiple customers in response to the plurality of queries, the offers for interaction including a selection of a first enterprise interaction channel based on the first intention and a selection of a second enterprise interaction channel based on the second intention; and wherein the first enterprise interaction channel enables communication between the customer and the enterprise by a first mode and the second enterprise interaction channel enables communication between the customer and the enterprise by a second mode that is different from the first mode, each of the first mode and the second mode selected from one of: a voice communication, chat communication, a web page, or a native mobile application neither Kadur nor Makanawala teach these limitations.  Nevertheless, Examiner asserts that Chan teaches these limitations.  Specifically, Chan teaches, in a multi-channel customer service context similar to Kadur and the instant application, that it was a known technique to predict customer intent regarding what interaction channel (e.g., chat, text, voice, website) would best resolve the customer’s issue (see Chan ¶s 78-84 teaching using predictive analysis of real-time information, historical information, and other analysis to dynamically determine the preferable communication channel, e.g., email, phone, chat, instant messaging, for contact and initiating such a connection; Examiner notes that each analysis is selecting, by the apparatus associated with the enterprise, a best next action for the first customer based, at least in part, on the predicted first intention and generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer, even if Kadur fails to teach these limitations.  Chan notes that “By being able to more accurately predict a preferred or most appropriate communication channel, an enterprise can dramatically improve customer experience, reduce average handle time, and increase first call resolution” (see ¶ 17).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection (as disclosed by Chan) to the known method and system of providing customer support using enterprise and non-enterprise channels (as disclosed by Kadur and Makanawala).  One of ordinary skill in the art would have been motivated to apply the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection because “By being able to more accurately predict a preferred or most appropriate communication channel, an enterprise can dramatically improve customer experience, reduce average handle time, and increase first call resolution” (see Chan ¶ 17).  
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of predicting a communication channel to best address the customer’s issue and initiating that connection to the known method and system of providing customer support using enterprise and non-enterprise channels).  See also MPEP § 2143(I)(D).

Claims 2, 16, and 28.  The method of Claim 1, wherein the non-enterprise related interaction channel corresponds to one of a third-party website, a third-party native mobile application, a third-party messaging platform, a device-based virtual assistant application or a search engine related user interface (UI).
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claims 1, 15, and 27.  Kadur further teaches a computer-implemented method/an apparatus wherein the non-enterprise related interaction channel corresponds to one of a third-party website, a third-party native mobile application, a third-party messaging platform, a device-based virtual assistant application and a search engine related user interface (Ul) (see ¶ 42 teaching that a 

Claims 3 and 17.  The method of Claim 1, further comprising provisioning of an answer to the second query via the second enterprise interaction channel.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claims 1 and 15.  Chan further teaches provisioning of an answer to the second query via the second enterprise interaction channel (see, e.g., at least ¶s 2 and 78 teaching answering different queries in the customer relationship management system; see also ¶s 79-84 teaching using predictive analysis of real-time information, historical information, and other analysis to dynamically determine the preferable communication channel, e.g., email, phone, chat, instant messaging, for contact and initiating such a second connection).  

Claim 4.    The method of Claim 1, further comprising:
effecting, by the processor, a transitioning of an interaction channel from the non-enterprise related interaction channel to the first enterprise interaction channel upon receiving an acceptance of the offer for interaction from the customer.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claim 1.  Kadur further teaches effecting, by the processor, a transitioning of an interaction channel from the non-enterprise related interaction channel to at least one enterprise interaction channel upon receiving an acceptance of the offer for interaction from the customer (see ¶s 76-77 and Figure 4 teaching step 418 of activating a service for the user; see also ¶ 42 teaching providing an automated web service interface and channel for the user in response to user input).  

Claims 5 and 19.  The method of Claim 1, wherein the at least one of the first or second enterprise interaction channels is chosen based on stored customer channel preference.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claims 3 and 17.  Kadur further teaches wherein the at least one enterprise interaction channel is chosen based on stored customer channel preference or prediction of appropriate interaction channel for the interaction (see ¶ 81 teaching that stored transaction data can be used to customize the interface of the customer interaction channel itself).  Alternatively, Chan teaches wherein the at least one enterprise interaction channel is chosen based on stored customer channel preference or prediction of appropriate interaction channel for the interaction (see, e.g., ¶ 80 teaching stored history information 435 related to a customer and that customer’s preferences, habits, etc. related to communication channel).  

Claims 6, 20, and 29.  The method of Claim 1, further comprising:
receiving, by the processor, interaction data corresponding to the first or second customer’s interactions with the enterprise from one or more enterprise interaction channels; and
effecting, by the processor, storage of the interaction data corresponding to the respective customer’s interactions.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claims 1, 15, and 27.  Kadur further teaches receiving, by the processor, interaction data corresponding to the customer’s interactions with the enterprise from one or more enterprise interaction channels; and effecting, by the processor, storage of the interaction data corresponding to the customer’s interactions (see ¶s 76-77 teaching receiving and storing user interaction data with each interaction channel).  Alternatively, Chan teaches receiving, by the processor, interaction 

Claims 8, 22, and 30.  The method of Claim 1, further comprising:
receiving, by the processor, at least one of channel presence information, current channel attention information and current customer location information corresponding to the first or second customer.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claims 1, 15, and 27.  Kadur further teaches receiving, by the processor, at least one of channel presence information, current channel attention information and current customer location information corresponding to the first or second customer (see Figure 4 features 418, 424, and 426 and ¶ 77 teaching receiving channel presence information).  Alternatively, Chan further teaches receiving, by the processor, at least one of channel presence information, current channel attention information and current customer location information corresponding to the first or second customer (see, e.g., at least ¶ 80 teaching the use of real time information such as location when performing the predictive analysis regarding what the preferred communication channel will be).  

Claims 9, 23, and 31.  The method of Claim 8, further comprising:
wherein selecting, by the apparatus associated with the enterprise, the best next action for the first customer further comprises selecting the best next action based, at least in part, on the received at least one of the channel presence information, the current channel attention information or the current customer location information corresponding to the respective customer.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claims 8, 22, and 30.  Kadur further teaches predicting, by the processor, the best next action for the first customer based, at least in part, on the received at least one of the channel presence information, the current channel attention information or the current customer location information corresponding to the respective customer (see ¶ 97 teaching predicting a next best action based on received data such as the consumer’s interactions, i.e., channel presence information).  

Claims 10 and 24.  The method of Claim 9, wherein the best next action is predicted based on at least one of corporate policy and enterprise objectives.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claims 9 and 23.  Kadur further teaches wherein the best next action is predicted based on at least one of corporate policy and enterprise objectives (see ¶ 97 teaching predicting a next best action of an upsell or potential transaction based on enterprise objectives and user specific data).  

Claims 11 and 25.  The method of Claim 10, wherein an enterprise objective from among the enterprise objectives corresponds to at least one of increasing consumption of enterprise offerings and improving customer sales and service experience.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claims 10 and 24.  Kadur further teaches wherein an enterprise objective from among the enterprise objectives corresponds to at least one of increasing consumption of enterprise offerings and 

Claim 12.  The method of Claim 10, further comprising provisioning the enterprise response to the first customer on the non-enterprise related interaction channel based on the selected best next action.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claims 10, 24, and 31.  Chan further teaches provisioning an enterprise response to the first customer on the non-enterprise related interaction channel based on the selected best next action (see, e.g., at least ¶s 2 and 78 teaching receiving the query and determining the next best action including providing the answer via a non-enterprise related interaction channel).  

Claim 13.  The method of Claim 1, wherein the first or second customer of the enterprise corresponds to an existing user or a potential user of at least one enterprise offering.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claim 1.  Kadur further teaches wherein the customer of the enterprise corresponds to an existing user or a potential user of at least one enterprise offering (see ¶ 22: “channels can be used to conduct sales or service transactions for new users or existing users having accounts with the enterprise”). 

Claim 14.  The method of Claim 1, wherein the first or second query corresponds one of a text-based query or a verbal query.
The combination of Kadur, Makanawala, and Chan teaches the limitations of Claim 1.  Kadur further teaches wherein the query corresponds one of a text-based query and a verbal . 

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the claim amendments distinguish over the prior art of record (see Remarks pages 10-11).  This argument is not persuasive.  Primary reference Kadur teaches selecting, by the apparatus associated with the enterprise, a best next action for the first customer based, at least in part, on the predicted first intention and generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer (see ¶ 97 teaching: “Process 800 then proceeds to step 804, which includes analyzing correlations selecting, by the apparatus associated with the enterprise, a best next action for the first customer based, at least in part, on the predicted first intention and generating, by the apparatus associated with the enterprise, an enterprise response to the first query that comprises the next best action for the first customer (see Chan ¶s 78-84 teaching using predictive analysis of real-time information, historical information, and other analysis to dynamically determine the preferable communication channel, e.g., email, phone, chat, instant messaging, for contact and initiating such a connection; Examiner notes that predicting this interaction channel to resolve the customer’s issue is the selection of a “best next action for the first customer” and the providing of the interaction channel is an enterprise response to the first query that comprises the next best action for the first customer).  Thus, two of the references of record teach this limitation and the arguments are not persuasive.  The rejection is maintained.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627